Status of Claims
This is a notice of allowance in reply to the Pre-Appeal Brief Conference Request filed on June 10, 2022.
Claims 1, 3-12, 14-16 and 18-20 are allowed.
This action includes a Reason for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The rejection of claims 1, 3-12, 14-16 and 18-20 under 35 USC § 103 is withdrawn in light of Applicant’s amendments and arguments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Ayres de Castro et al., (US 2011/0071885 A1), McKenna (US 2009/0313101 A1) and Stowe (US 2015/0317598 A1) as set forth in the art rejection of the Office action dated February 14, 2022.  These references do not fully teach or suggest all of the claimed details regarding claims 1, 12 and 16: receiving, by the one or more processors, a plurality of electronic receipts (e-receipts), each e-receipt comprising a plurality of logistic data elements, each e-receipt representing a transaction comprising an item that is to be delivered to a customer and a location of the customer; parsing, by the one or more processors, the e-receipts to aggregate the logistic data elements, the e-receipts being aggregated prior to shipping of items represented in the plurality of e-receipts and based on respective locations of multiple customers represented in respective e- receipts to at least partially provide aggregated logistic data elements comprising aggregated shipping information indicating a general location for shipping the items; processing, by the one or more processors, the aggregated logistic data elements through a logistics demand forecasting analytics model to output a logistic demand forecasting, the logistics demand forecasting analytics model having been trained using a set of training data describing historic and actual demand within a logistic supply chain, wherein the logistics demand forecasting comprising a personnel headcount and transportation assets to handle delivery of the items represented in the plurality of e-receipts to the respective locations analytics model is trained with a supervised machine learning algorithm; determining, by the one or more processors, a logistic demand forecasting based on the processing, the logistic demand forecasting indicating an upcoming demand for labor or transportation assets within the logistic supply chain to facilitate delivery of items represented in the plurality of e receipts to the locations; and providing, by the one or more processors, the logistic demand forecasting to an automated warehouse system servicing the logistic supply chain.
The prior art references most closely resembling the Applicant’s claimed invention are Ayres de Castro et al., (US 2011/0071885 A1), McKenna (US 2009/0313101 A1) and Stowe (US 2015/0317598 A1).
First, Castro et al., discloses a system and method for disaggregating weekly forecast into daily components..
Second, McKenna et al., discloses the processing of receipt received in a set of communications.
Third, Stowe et al., discloses a multi-package delivery methods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623